          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 1 of 20




 1   Alexander Prieto (SBN 270864)                      Lindsay Nako (SBN 239090)
     Richard Rothschild (SBN 67356)                     Jocelyn D. Larkin (SBN 110817)
 2   Antionette D. Dozier (SBN 244437)                  David S. Nahmias (SBN 324097)
     Rebecca Miller (SBN 317405)                        IMPACT FUND
 3   WESTERN CENTER ON                                  2080 Addison Street, Suite 5
     LAW & POVERTY                                      Berkeley, CA 94704-1693
 4   3701 Wilshire Blvd., Suite 208                     Tel: (510) 845-3473
     Los Angeles, CA 90010-2826                         Fax: (510) 845-3654
 5   Tel: (213) 487-7211                                lnako@impactfund.org
     Fax: (213) 487-0242                                jlarkin@impactfund.org
 6   aprieto@wclp.org                                   dnahmias@impactfund.org
     rrothschild@wclp.org
 7   adozier@wclp.org
     rmiller@wclp.org
 8
 9   Attorneys for Plaintiffs and the Plaintiff Class

10
11
12                             UNITED STATES DISTRICT COURT

13                          NORTHERN DISTRICT OF CALIFORNIA

14
15   ROBIN HALL and STEVEN SUMMERS,
     individually and on behalf of all others                 Case No. 3:20-cv-3454
16   similarly situated,
                                                              COMPLAINT FOR
17                          Plaintiffs,                       DECLARATORY AND
                                                              INJUNCTIVE RELIEF
18          v.
                                                              CLASS ACTION
19   UNITED STATES DEPARTMENT OF
     AGRICULTURE and GEORGE ERVIN
20   “SONNY” PERDUE III, in his official capacity
     as United States Secretary of Agriculture,
21
                            Defendants.
22
23
24
25
26
27

28
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 2 of 20




 1          1.      The United States is in the grip of the COVID-19 global pandemic, the worst
 2   in more than a century. It has created a dangerous public health crisis, unprecedented rates of
 3   unemployment, and profound social and economic disruption. Among the most immediate
 4   and urgent problems arising from the pandemic is hunger. Food prices are higher, many food
 5   staples are scarce, and shelter-in-place orders make food less accessible, particularly for
 6   those most vulnerable to the health risks of the coronavirus. One in four California
 7   households is now food insecure, telling public health researchers that “the food we bought
 8   just didn’t last, and we didn’t have enough money to buy more.”

 9          2.      In response to this public health crisis, Congress passed the Families First
10   Coronavirus Response Act (“Families First Act”). Among its goals, the Act sought to
11   address rising food insecurity and hunger with significant additional resources for the federal
12   government’s Supplemental Nutrition Assistance Program (“SNAP,” formerly known as the
13   Food Stamp program). Congress directed the Secretary of Agriculture to approve state
14   requests for emergency benefits to be distributed to current SNAP recipients to help them
15   meet temporary food needs during the public health emergency.
16          3.      The United States Department of Agriculture (“USDA”) has implemented an
17   interpretation of the Act that departs from the statute’s directive and prevents state SNAP
18   administrators, including the California Department of Social Services, from providing
19   emergency food benefits to households that are receiving the maximum SNAP monthly
20   benefit. These are the households with the lowest incomes, fewest resources, and greatest
21   likelihood of hunger. USDA is denying emergency food assistance to those who need it the
22   most in the midst of this unparalleled economic and health catastrophe.
23          4.      Plaintiffs Robin Hall and Steven Summers challenge USDA’s interpretation
24   of the Families First Coronavirus Response Act in a manner that denies emergency food
25   benefits to the Californians most in need.
26   //
27   //
28   //
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                1
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 3 of 20




 1                     JURISDICTION, VENUE, AND RIGHT OF ACTION
 2          5.      This action is brought against an Executive Branch agency and a current
 3   Executive Branch official in his official capacity. The Court has subject matter jurisdiction
 4   pursuant to 28 U.S.C. § 1331 (federal question jurisdiction), 28 U.S.C. § 1346 (actions
 5   against the United States), and 5 U.S.C. § 702 (providing for judicial review of agency action
 6   under the Administrative Procedure Act).
 7          6.      Venue in this judicial district is proper under 28 U.S.C. § 1391(e)(1) because
 8   Plaintiffs Robin Hall and Steven Summers reside in the District.

 9          7.      Plaintiffs’ action for declaratory and injunctive relief is authorized by
10   28 U.S.C. §§ 2201(a) and 2202 and by Rules 57 and 65 of the Federal Rules of Civil
11   Procedure. 5 U.S.C. § 702 confers rights of action to enforce the statutes cited in this
12   complaint.
13
14                                              PARTIES
15          8.      Plaintiff Robin Hall is a resident of Santa Rosa in Sonoma County, California.
16   She is currently eligible for and receiving the maximum SNAP benefits for her household
17   size of one person.
18          9.      Plaintiff Steven Summers is a resident of Oakland in Alameda County,
19   California. He is currently eligible for and receiving the maximum SNAP benefits for his
20   household size of one person, less $10 each month due to an earlier overissuance of benefits.
21          10.     Defendant United States Department of Agriculture is the federal agency
22   charged with implementing SNAP, which provides nutritional assistance to low-income
23   individuals throughout the United States. 7 U.S.C. § 2013(a). USDA’s component agency,
24   the Food and Nutrition Service, administers SNAP. 7 C.F.R. §§ 2.57(a)(1), 271.3(a).
25          11.     Defendant George Ervin “Sonny” Perdue III is the current U.S. Secretary of
26   Agriculture. As Secretary, he is responsible for all actions taken by USDA. 7 U.S.C.
27   § 2013(a). Secretary Perdue is sued in his official capacity.
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                  2
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 4 of 20




 1                                              FACTS
 2   I.     SNAP is an Essential Anti-Hunger Program, Serving Millions of Californians
            Through the CalFresh Program.
 3
 4          12.     SNAP is the country’s largest anti-hunger program. It provides food to over
 5   forty million low-income individuals and families and is often the last resource to stave off
 6   hunger for children and adults across the country.
 7          13.     Recognizing that “the limited food purchasing power of low-income
 8   households contributes to hunger and malnutrition among members of such households,”

 9   Congress created SNAP to “safeguard the health and well-being of the Nation’s population”
10   and “alleviate . . . hunger and malnutrition” by “permit[ing] low-income households to obtain
11   a more nutritious diet through normal channels of trade.” 7 U.S.C. § 2011. The federally
12   funded program provides benefits that qualifying individuals can redeem for eligible foods at
13   authorized retailers. Id. § 2013(a). The program helps create financial stability for low-
14   income individuals while also strengthening the nation’s agricultural economy. Id. § 2011.
15          14.     The Food and Nutrition Act requires that each state designate a state agency to
16   administer SNAP benefits for its residents. Id. § 2020; 7 C.F.R. § 271.4. Each state also
17   designs its own policies and regulations for administering SNAP benefits for its population,
18   within the parameters set by the Food and Nutrition Act and USDA. 7 U.S.C. § 2020(d)-(e).
19          15.     California’s SNAP program, known as “CalFresh,” is administered by the
20   California Department of Social Services (“CDSS” or “the Department”) in coordination
21   with the state’s 58 county human services agencies. Cal. Welf. & Inst. Code § 18902. The
22   Department determines who qualifies for CalFresh benefits and issues California-specific
23   SNAP regulations and policies. See id. §§ 18904, 18904.1. As of March 2020, CalFresh
24   provided benefits to over 4 million individuals and nearly 2.19 million households in
25   California.1
26   1
       Cal. Dep’t of Soc. Servs., CalFresh Data Dashboard (last updated May 1, 2020),
27   https://www.cdss.ca.gov/inforesources/data-portal/research-and-data/calfresh-data-dashboard
     (last visited May 18, 2020).
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                  3
               Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 5 of 20




 1              16.     The maximum SNAP allotment is determined by household size and uniform
 2   across all states in the contiguous United States and the District of Columbia. 7 U.S.C.
 3   § 2014(b); 7 C.F.R. § 273.10(e)(4)(i). Currently the maximum monthly allotment for an
 4   individual is $194 per month. This is the equivalent of $6.38 per day or about $2 per meal.
 5   Maximum SNAP allotments increase as household size increases, as shown in the table
 6   below:
 7                     Federal Fiscal Year 2020 Maximum Allotment by Household Size2
 8                                                                                        Each Add’l
           1           2        3         4         5         6         7          8        Person
 9
         $194         $355     $509     $646      $768      $921     $1,018     $1,164      +$146
10
11
12   II.        The COVID-19 Pandemic Largely Shut Down Our Nation’s Economy and Food
                Insecurity Has Proliferated.
13
14              17.     The United States is entering the worst economic crisis since the Great

15   Depression, caused by the 2019 novel coronavirus (COVID-19) pandemic. As of the filing

16   of this Complaint, the Centers for Disease Control and Prevention reports over 90,000 deaths

17   and over 1.5 million cases in the United States—although experts believe that the infection

18   and death toll are far higher.

19              18.     As coronavirus cases escalated worldwide, the World Health Organization

20   designated the outbreak as a Public Health Emergency of International Concern on January

21   30, 2020. The next day, January 31, U.S. Health and Human Services Secretary Alex Azar

22   declared a public health emergency for the entire United States, retroactive to January 27.

23   On March 11, the World Health Organization declared the outbreak a pandemic. California

24   Governor Gavin Newsom proclaimed a statewide state of emergency due to COVID-19 on

25
     2
26    Cal. Dep’t of Soc. Servs., All County Info. Notice I-54-19, CalFresh Cost-of-Living
     Adjustments Effective October 1, 2019 at 2 (Aug. 21, 2019),
27   https://www.cdss.ca.gov/Portals/9/ACIN/2019/I_54_19_ES.pdf?ver=2019-09-24-104141-
     480.
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                 4
           Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 6 of 20




 1   March 4, 2020. On March 13, 2020, President Donald Trump declared a national emergency
 2   to contain and combat the coronavirus. On March 22, 2020, President Trump also declared a
 3   major disaster in California as a result of the pandemic.
 4           19.     Fearing increasing rates of infection and resulting strain on the hospital
 5   system, on March 16, 2020, six counties in the San Francisco Bay Area (Alameda, Contra
 6   Costa, Marin, San Francisco, San Mateo, and Santa Clara) announced shelter-in-place orders,
 7   effective March 17. These orders prohibit residents from leaving their homes except to
 8   complete essential activities and require all non-essential businesses and establishments to

 9   suspend their operations. On March 19, 2020, Governor Newsom issued an executive order
10   imposing similar shelter-in-place restrictions for all California residents. Shortly thereafter,
11   states and localities across the nation began imposing their own shelter-in-place orders. On
12   April 29, 2020, the six Bay Area counties and the city of Berkeley extended their shelter-in-
13   place orders until May 31. As of today, those same six counties and Berkeley have either
14   lifted some restrictions or announced they would do so, consistent with the guidelines of
15   “Stage Two” the governor’s “Resilience Roadmap” for reopening, but all counties in
16   California are still operating at limited levels.
17           20.     COVID-19 has had breathtaking economic consequences. On April 29, 2020,
18   the Department of Commerce’s Bureau of Economic Analysis released data estimating that
19   the U.S. gross domestic product contracted by 4.8 percent during the first quarter of 2020, the
20   worst quarterly decline since the Great Recession in 2008. The Congressional Budget Office
21   projects an even deeper contraction of 12 percent in the second quarter. Unemployment rates
22   are skyrocketing, surpassing those seen in the Great Depression of the 1930s. Nationwide,
23   nearly 36.5 million people have filed for unemployment insurance to date. On May 8, 2020,
24   the Department of Labor’s Bureau of Labor Statistics reported that the national
25   unemployment rate soared to 14.7 percent, from 3.5 percent in February.
26           21.     California is experiencing the public health, economic, and social effects of
27   the coronavirus pandemic. As of this filing, California alone reports over 84,000 coronavirus
28   infections and over 3,000 deaths. The widespread closure of restaurants, hotels, and other
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                     5
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 7 of 20




 1   businesses is wreaking havoc on the state economy and threatening the livelihoods of
 2   millions of Californians. On May 14, 2020, the California Employment Development
 3   Department announced that it had processed a total of 4.7 million unemployment insurance
 4   claims since the beginning of the coronavirus outbreak, which likely means that 25 percent of
 5   California’s workers are unemployed.
 6          22.     The staggering increase in unemployment and financial uncertainly likely will
 7   also cause millions of people to become food insecure and experience hunger. In 2018, 37
 8   million Americans experienced some level of food insecurity, meaning they lacked reliable

 9   access to sufficient and quality food. If unemployment and poverty rates continue to climb,
10   that number could rise to over 54 million people.3 A recent study from a project of the
11   Brookings Institution found that, by the end of April 2020, more than one in five households
12   in the United States and two in five households with mothers with children aged 12 and
13   under were food insecure.4 Greater food insecurity strains the nation’s food banks, soup
14   kitchens, and other sources of food assistance, causing many more people to go hungry.
15          23.     In California, jobless rates since the pandemic have been highest among the
16   entertainment, hospitality, food, and other services industries—industries whose workers are
17   most likely to be food insecure.5
18   //
19   //
20   //
21   //
22   3
       See Feeding Am., The Impact of the Coronavirus on Food Insecurity 1 (last revised Apr.
23   22, 2020), https://hungerandhealth.feedingamerica.org/resource/impact-coronavirus-food-
     insecurity/.
24   4
       Lauren Bauer, The Hamilton Proj., The COVID-19 Crisis Has Already Left Too Many
25   Children Hungry in America (May 6, 2020), https://www.hamiltonproject.org/blog/
     the_covid_19_crisis_has_already_left_too_many_children_hungry_in_america.
26   5
      Sarah Bohn et al., Pub. Pol’y Inst. of Cal., Early Insights on California’s Economic
27   Downturn (Apr. 23, 2020), https://www.ppic.org/blog/early-insights-on-californias-
     economic-downturn/.
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                6
            Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 8 of 20




 1   III.    Congress Passed the Families First Coronavirus Response Act to Strengthen
             Nutrition Assistance and Provide Temporary Relief for SNAP Recipients.
 2
 3           24.    Faced with the potential for a national public health crisis and widespread
 4   economic meltdown, committee leaders in the U.S. House of Representatives introduced
 5   H.R. 6201, the Families First Coronavirus Response Act of 2020. Among many critical
 6   provisions, the bill provided for the COVID-19 Supplemental Nutrition Assistance Program
 7   (CR-SNAP), a package of initiatives to combat rising hunger and food insecurity.
 8           25.    H.R. 6201 appropriated funds to USDA to provide additional emergency

 9   SNAP allotments. The bill also provided additional SNAP benefits for households with
10   children who could not access free or reduced-priced meals due to school closures; expanded
11   access to child nutrition and school meals programs and the Special Supplemental Nutrition
12   Program for Women, Infants, and Children (WIC); authorized nutrition grants or
13   supplemental grants to U.S. territories and emergency food assistance programs; and
14   suspended the time limit on benefits for out-of-work adult SNAP recipients.
15           26.    On March 14, 2020, the House passed the Families First Coronavirus
16   Response Act, garnering 363 votes in favor, 40 votes against, and one “present” vote. The
17   Senate quickly took up H.R. 6201 and passed it with 90 votes in favor on March 18, 2020.
18   The same day, President Trump signed the bill as the Families First Coronavirus Response
19   Act of 2020, Pub. L. No. 116-127, 134 Stat. 178 (Mar. 18, 2020). President Trump also
20   released a fact sheet explaining, “This legislation provides strong economic assistance to
21   American businesses, workers, and families, alleviating financial burdens experienced by
22   those affected by the virus,” including “funding and flexibility for emergency nutritional aid
23   for senior citizens, women, children, and low-income families.”6
24           27.    Section 2302(a) of the Families First Act requires the Secretary of Agriculture
25   to approve state agency requests to provide emergency allotments of SNAP benefits to
26   6
       Press Release, White House, President Donald J. Trump Is Supporting American
27   Businesses, Workers, and Families Impacted by the Coronavirus (Mar. 18, 2020),
     https://www.whitehouse.gov/ briefings-statements/president-donald-j-trump-supporting-
28   american-businesses-workers-families-impacted-coronavirus/.

     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                               7
           Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 9 of 20




 1   participating households when (1) a public health emergency is declared by the Secretary of
 2   Health and Human Services based on an outbreak of COVID-19, and (2) a State has issued
 3   an emergency or disaster declaration based on an outbreak of COVID-19.
 4          28.     As to the amount of the emergency allotments, section 2302(a)(1) provides:
 5          [T]he Secretary of Agriculture . . . shall provide . . . for emergency allotments
            . . . not greater than the applicable maximum monthly allotment for the
 6          household size[.]
 7
 8   IV.    USDA Implements an Interpretation of Section 2302(a)(1) That Is Counter to
            the Language of the Families First Act.
 9
10          29.     By memorandum dated March 20, 2020, USDA provided guidance to states
11   requesting emergency allotments under section 2302 of the Families First Act.
12          30.     The March 20 memorandum included a template “Request to Provide
13   Emergency Allotments (Supplements) to SNAP Households.” In the template request,
14   USDA described a permissible state request as follows:
15          The State proposes to provide an emergency allotment to address temporary
            food needs to households to bring all households up to the maximum benefit
16          due to pandemic related economic conditions for up to 2 months. (Emphasis
            added.)
17
18          31.     On April 10, 2020, USDA issued a memorandum to all states that summarily
19   denied all state requests that sought to adjust SNAP eligibility requirements that “do not meet
20   the requirements for approval provided under the Families First Coronavirus Response
21   Act[.]” The memorandum stated that the Act “provided USDA discretion in approving
22   adjustment requests, and USDA has taken into consideration the factors outlined in [the
23   Families First Act] when evaluating requests.” Therefore, Food and Nutrition Services was
24   denying state requests “that seek to adjust SNAP eligibility requirements by . . . [p]roviding
25   emergency allotments that exceed the maximum benefit for a household’s size.”
26          32.     On April 21, 2020, USDA provided updated guidance regarding the issuance
27   of emergency allotments for future months. The April 21 memorandum provides that all
28   states that received USDA approval for the first two months of emergency allotment
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                   8
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 10 of 20




 1   issuances, including California, are approved to continue issuing monthly emergency
 2   allotments in the manner approved until the end of the COVID-19 public health emergency.
 3   The April 21 memorandum did not alter USDA’s March 20 guidance on eligibility for and
 4   amount of emergency benefit allotments. USDA reiterated that:
 5          A household’s [emergency allotment] cannot increase the current monthly household
            SNAP benefit allotment beyond ‘the applicable maximum monthly allotment for the
 6          household size.’ Accordingly, SNAP households that already receive the maximum
            monthly allotment for their household size are not eligible for [emergency
 7          allotments].
 8          33.     On April 27, 2020, USDA issued a memorandum to states directing them to

 9   report all SNAP emergency allotments issued in a given month as “Disaster Supplements.”
10   The memorandum did not alter the March 20 guidance.
11
12   V.     California Requests Emergency Allotments for SNAP Households, While
            Challenging USDA’s Interpretation of the Families First Act.
13
14          34.     On March 25, 2020, Alexis Fernández, Chief of the CalFresh and Nutrition
15   Branch of the California Department of Social Services, submitted California’s request to
16   provide emergency allotments pursuant to section 2302 of the Families First Act. The cover
17   letter explicitly rejected USDA’s interpretation of the Act, declaring that:
18          CDSS disagrees with the U.S. Department of Agriculture (USDA)’s interpretation of
            this section as meaning that a household may only receive supplemental SNAP
19          benefits to the extent that the supplement raises the household’s total benefit level to
            the maximum benefit amount based on household size. CDSS finds this
20          interpretation to be in conflict with both the plain language of the Act and the
            circumstances leading to the passage of the Act.
21
22          35.     California’s letter further stated that the Department “finds no basis in the text
23   of the Act to support the USDA’s interpretation of ‘emergency allotment’ as supplemental to
24   current allotments in such a way that when added to a household’s current benefit, the total
25   benefit amount—both current and emergency—do not exceed the maximum household
26   allotment when summed.” The Department warned that USDA’s interpretation contravened
27   the intent of the Families First Act to “alleviate the negative impacts caused by the COVID-
28   19 pandemic” and “would leave the most vulnerable households who have the least resources
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                 9
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 11 of 20




 1   without any increase in SNAP benefits, as many are already receiving the maximum monthly
 2   benefit allotment.”
 3          36.     California’s March 25 request relied on a calculation for emergency
 4   allotments that attempted to align the language of the Act with USDA’s guidance. The
 5   Department estimated the total value of potential benefits resulting from USDA’s
 6   interpretation of the emergency allotments provision ($253,647,113 per month) and proposed
 7   dividing that amount by the total number of SNAP recipients (4,075,962 individuals). This
 8   method would have resulted in an emergency allotment payment of $60 to each person in

 9   every participating household in California in March and April 2020, in addition to their
10   regular monthly SNAP allotments. According to the Department:
11          This proposed approach more equitably distributes limited resources among all SNAP
            households across the state, including the poorest SNAP households. These
12          households are most likely to have unmet food needs in a time of crisis.
13          37.     On March 26, 2020, Food and Nutrition Services rejected California’s request
14   for emergency allotments because it was “not aligned with the Emergency Allotment
15   guidance.” Food and Nutrition Services directed the Department to “revise the plan in
16   accordance with the template.”
17          38.     The next day, March 27, the Department submitted a revised request to
18   USDA. In its cover letter, the Department wrote that “for reasons outlined in our initial
19   request, the Act authorizes payments more broadly than as interpreted by [Food and Nutrition
20   Services] and [the Department] reserves the right to challenge FNS’ implementation of the
21   Act.” In its request, the Department requested a revised total of $253,647,115 per month in
22   allotments, based on the same estimate of SNAP households and individuals as in its
23   previous request, and proposed distributing emergency benefits only to households below the
24   maximum allotment in amounts that would bring them up to the maximum amount.
25          39.     On March 30, 2020, Food and Nutrition Services approved California’s
26   revised request for emergency allotments.
27          40.     On April 2, 2020, the Department issued an All County Welfare Directors
28   Letter regarding the emergency allotments, stating:
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                10
           Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 12 of 20




 1          Emergency allotments will raise each household’s regular monthly CalFresh
            allotment to the maximum allowable allotment based on household size. Per guidance
 2          provided by the Food and Nutrition Service, CalFresh households already receiving
            the maximum allowable allotment based on household size are not eligible to receive
 3          an emergency allotment of CalFresh benefits.
 4          All CalFresh households not already at the maximum allowable allotment based on
            household size are eligible to receive an emergency allotment[.]
 5
 6          41.     In its March 27 revised request, the Department stated that there were
 7   2,176,109 households eligible for SNAP benefits in California. In its report for the benefit
 8   month of May, submitted on May 4, the Department reported that 1,151,714 households were

 9   receiving emergency allotment benefits, meaning over one million SNAP-eligible households
10   did not receive emergency allotments for March and April.
11          42.     In its report for the month of May, the Department stated that emergency
12   allotments for the benefit month of May would issue on June 13, 2020.
13
14   VI.    USDA’s Guidance is Inconsistent with the Plain Language of the Families First
            Act and Contravenes Congress’s Intent to Strengthen SNAP During the
15          COVID-19 Pandemic.
16          43.     The Families First Act provides emergency allotments as supplemental food
17   benefits to address the temporary increase in emergency food needs, distinct from the regular
18   monthly allotments provided under the Food and Nutrition Act. The statute places a simple
19   cap on the amount of these emergency allotments: “not greater than the applicable maximum
20   monthly allotment for the household size.”
21          44.     USDA departs from the plain language of the Act by only approving state
22   requests to provide emergency allotments equal to the difference between a household’s
23   regular monthly allotment and the maximum allotment for its household size. For
24   households currently receiving the maximum regular allotment, this calculation results in
25   zero dollars of additional benefits.
26          45.     In passing the Families First Act, members of Congress, including the bill’s
27   sponsor and co-sponsors, announced that its SNAP provisions were meant to strengthen food
28   assistance and provide additional temporary assistance to vulnerable families during the
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                 11
            Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 13 of 20




 1   coronavirus pandemic.7 There was no indication that Congress intended to leave the most
 2   vulnerable families (those receiving the maximum monthly allotments) without any
 3   emergency assistance, while providing the greatest assistance to households with relatively
 4   higher incomes. Yet that is how USDA is implementing the Families First Act.
 5           46.    On April 23, 2020, Plaintiffs’ counsel sent a letter to Defendants USDA and
 6   Secretary Perdue advising them that their guidance interpreting section 2302(a)(1) of the
 7   Families First Act was contrary to the language and purpose of the statute, and that as a
 8   result, USDA unlawfully denied essential emergency assistance to Plaintiffs. Plaintiffs

 9   requested that USDA withdraw the guidance and process California’s past and future
10   requests for emergency allotments consistent with the Act.
11           47.    On May 7, 2020, USDA responded to thank Plaintiffs’ counsel for their April
12   23 letter. USDA took no actions to address Plaintiffs’ concerns.
13
14   VII.    USDA’s Guidance Adversely Harms the Plaintiffs
15           48.    Plaintiffs currently suffer and will continue to suffer harm if Defendants
16   continue to interpret section 2302(a)(1) of the Families First Act as reflected in the March 20
17   and April 21, 2020 guidance. Plaintiffs have no adequate remedy at law.
18           A.     Plaintiff Robin Hall
19           49.    Plaintiff Robin Hall is 45 years old and lives in transitional housing provided
20   by Catholic Charities in Santa Rosa, California. Because of her diagnosed medical
21   conditions, including Type 2 Diabetes and congestive heart failure, she is among the groups
22   considered most vulnerable to the life-threatening effects of COVID-19.
23           50.    Ms. Hall has no income other than her monthly allotment of $194 in SNAP
24   benefits, the maximum amount for her household size of one. In March, April, and May
25   7
       See, e.g., Press Release, House Comm. on Approps., House Democrats Introduce Families
26   First Coronavirus Response Act (Mar. 11, 2020), https://appropriations.house.gov/news/
     press-releases/house-democrats-introduce-families-first-coronavirus-response-act
27   (Congressman Bobby Scott (D-VA), bill co-sponsor, quoted as saying the Act “provides our
     constituents the . . . food assistance . . . they need to cope with the widespread consequences
28   of this pandemic”).

     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                12
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 14 of 20




 1   2020, Ms. Hall received her monthly SNAP allotments. She is not receiving emergency
 2   allotments.
 3          51.     Because of the pandemic, shelter-in-place orders, and related economic
 4   impacts, Ms. Hall’s monthly SNAP benefits must cover more of her food needs than before
 5   the pandemic. The church and drop-in service center for homeless women where she
 6   previously obtained free meals each day have closed or greatly restricted their hours because
 7   they are considered non-essential businesses. She must avoid the soup kitchen that she used
 8   to frequent for free lunch because of health concerns and the risk of coronavirus infection.

 9   She now relies on her SNAP benefits for breakfast and lunch nearly every day, which means
10   she has to skip those meals when her benefits run out in the middle of the month. She is
11   already skipping at least one meal a day frequently to stretch out her monthly SNAP benefits.
12          52.     As a current SNAP recipient, the Families First Act entitles Ms. Hall to
13   emergency SNAP allotments. Because she is entitled to receive the maximum monthly
14   allotment for a household size of one, however, Ms. Hall is not receiving any additional
15   benefits.
16          B.      Plaintiff Steven Summers
17          53.     Plaintiff Steven Summers is 64 years old and lives alone in a rent-controlled
18   studio apartment in a converted hotel in Oakland, California. Because of his age, he is
19   among the groups considered most vulnerable to the life-threatening effects of COVID-19.
20          54.     Mr. Summers has no regular income other than his monthly allotment of $194
21   in SNAP benefits, the maximum amount for his household size of one, less $10 each month
22   due to an earlier overissuance of benefits. In March, April, and May 2020, Mr. Summers
23   received his monthly SNAP allotments. He is not receiving emergency allotments.
24          55.     Because of the pandemic, shelter-in-place orders, and related economic
25   impacts, it is more difficult for Mr. Summers to meet his food needs with his SNAP benefits
26   than before the pandemic. The free groceries he previously relied on from a local food
27   pantry now come in a pre-selected grocery box with fewer fruits and vegetables, and fewer
28   items that he needs. He exhausts his SNAP benefits more quickly buying food from local
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                 13
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 15 of 20




 1   grocery stores where prices are slowly rising and the lower priced items he usually purchases
 2   are harder to find. His normal practice of visiting multiple stores to find the lowest priced
 3   food items is more time-consuming with physical distancing practices and increases his risk
 4   of exposure to COVID-19, causing him to pay more for items he cannot do without.
 5          56.     As a current SNAP recipient, the Families First Act entitles Mr. Summers to
 6   emergency SNAP allotments. Because he is entitled to receive the maximum monthly
 7   allotment for a household size of one, however, Mr. Summers is not receiving any additional
 8   benefits.

 9
10                                CLASS ACTION ALLEGATIONS
11          57.     Named Plaintiffs Robin Hall and Steven Summers seek to represent a
12   Proposed Class defined as: SNAP recipients in California who have been deemed eligible to
13   receive, are receiving, or will receive the regular maximum monthly SNAP allotment for
14   their household size from March 2020 until the Secretary for Health and Human Services
15   rescinds the COVID-19 public health emergency declaration or the State-issued emergency
16   or disaster declaration expires.
17          58.     The requirements of Federal Rule of Civil Procedure 23(a)(1) are met because
18   the Proposed Class is so numerous that joinder of all members is impracticable. According to
19   data prepared by the California Department of Social Services and submitted to USDA, there
20   are over one million SNAP-eligible households are not receiving emergency allotments.
21          59.     The requirements of Rule 23(a)(2) are met in that members of the Proposed
22   Class share common issues of law and fact. The core common legal question is: Has the
23   USDA misinterpreted Section 2302(a)(1) in violation of the Administrative Procedures Act
24   by limiting eligibility for emergency allotments to SNAP recipients who receive less than the
25   maximum regular monthly benefit for their household size?
26          60.     The requirements of Rule 23(a)(3) are met in that the claims of the Proposed
27   Class Representatives are typical of the claims of the class they represent:
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                  14
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 16 of 20




 1                a. Proposed Class Representative Robin Hall is eligible for and receives the
 2                   maximum monthly SNAP allotment for her household size and is not
 3                   receiving emergency allotments.
 4                b. Proposed Class Representative Steven Summers is eligible for and receives
 5                   the maximum monthly SNAP allotment for his household size (less $10 each
 6                   month due to an earlier overissuance of benefits) and is not receiving
 7                   emergency allotments.
 8          61.      The requirements of Rule 23(a)(4) are met in that the Proposed Class

 9   Representatives are committed to and will fairly and adequately protect the interests of the
10   Class. In supporting their individual claims, the Proposed Class Representatives will
11   simultaneously advance the claims of absent class members. They know of no conflict of
12   interest between any of themselves and the Class or any class members and are likewise
13   unaware of any conflict of interest between or among any of the class members.
14          62.      The requirements of Rule 23(g) are met in that the Named Plaintiffs and
15   Proposed Class are represented by experienced counsel who will adequately represent the
16   interests of the Class. Western Center on Law and Poverty has deep expertise in public
17   benefits litigation and has acted as class counsel in many class actions on behalf of poor and
18   low-income clients. Impact Fund has a long history of litigating complex federal class
19   actions and has acted as class counsel in many civil rights and social justice class actions.
20          63.      The requirements of Rule 23(b)(2) are met in that Defendants have acted, and
21   continue to act, on grounds generally applicable to the Class that the Named Plaintiffs seek to
22   represent, thereby rendering appropriate injunctive and declaratory relief for the Class as a
23   whole. Defendants have distributed and implemented guidance that deprives members of the
24   Proposed Class from receiving emergency allotments of SNAP benefits. An order enjoining
25   the USDA guidance and any future interpretation of Section 2302(a)(1) of the Families First
26   Act to that effect will redress the injuries to the members of the Proposed Class.
27   //
28   //
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                  15
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 17 of 20




 1                                       CAUSES OF ACTION
 2                                   FIRST CLAIM FOR RELIEF
                  Violation of the Administrative Procedure Act, 5 U.S.C. § 706(2)(C)
 3              Against Defendants USDA and Perdue – In Excess of Statutory Authority
 4              64.   Plaintiffs re-allege and incorporate by reference the allegations in the
 5   preceding paragraphs.
 6              65.   Under the Administrative Procedure Act (APA), 5 U.S.C. § 500 et seq., courts
 7   must overturn agency action that is “in excess of statutory jurisdiction, authority, or
 8   limitations, or short of statutory right.” 5 U.S.C. § 706(2)(C).

 9              66.   USDA is an “agency” under the APA. See 5 U.S.C. § 551(1).
10              67.   The March 20 memorandum and guidance is a final agency action subject to
11   judicial review under the APA. See 5 U.S.C. § 704.
12              68.   USDA and Secretary Perdue, as agents of the Executive Branch, do not have
13   authority to deny appropriate State applications in a manner that eliminates or curtails
14   emergency benefit allotments legislated by Congress.
15              69.   USDA’s interpretation of section 2302(a)(1) of the Families First Act, as set
16   forth in the March 20 and April 21 memoranda, is inconsistent with the plain language of the
17   statute.
18              70.   Accordingly, because USDA had no jurisdiction, authority, or right to restrict
19   eligibility for emergency allotments under the Families First Act, USDA’s interpretation of
20   section 2302(a)(1) violates the APA and must be set aside. 5 U.S.C. § 706(2)(C).
21              71.   Plaintiffs Hall and Stevens and the Proposed Class are within the zone of
22   interest of section 2302 because the legislation is intended to increase SNAP benefits to
23   recipients like themselves.
24              72.   Plaintiffs have been harmed by the actions of Defendants because USDA and
25   Secretary Perdue have prevented California from providing the Plaintiffs and the Proposed
26   Class with emergency nutrition assistance as Congress intended.
27   //
28   //
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                   16
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 18 of 20




 1                                  SECOND CLAIM FOR RELIEF
                  Violation of the Administrative Procedure Act, 5 U.S.C. § 706(2)(A)
 2                Against Defendants USDA and Perdue – Arbitrary and Capricious
 3          73.      Plaintiffs re-allege and incorporate by reference the allegations in the
 4   preceding paragraphs as if set forth fully herein.
 5          74.      Under the APA, courts must overturn agency action that is “arbitrary,
 6   capricious, an abuse of discretion, or otherwise not in accordance with law.” 5
 7   U.S.C.§ 706(2)(A).
 8          75.      USDA’s interpretation of section 2302(a)(1) of the Families First Act, as set

 9   forth in its March 20 and April 21 memoranda, is arbitrary and capricious because it
10   eliminates or curtails emergency benefit allotments legislated by Congress in a manner that
11   Congress did not intend.
12          76.      Although USDA may implement policies within the limits set by Congress,
13   the APA requires agencies to provide a reasoned explanation for their actions, which USDA
14   has failed to do.
15          77.      Accordingly, because USDA’s interpretation of section 2302(a)(1) is arbitrary
16   and capricious, it violates the APA and must be set aside. 5 U.S.C. § 706(2)(A).
17          78.      Plaintiffs Hall and Stevens and the Proposed Class are within the zone of
18   interest of section 2302 because the legislation is intended to increase SNAP benefits
19   to recipients like themselves.
20          79.      Plaintiffs have been harmed by the actions of Defendants because USDA and
21   Secretary Perdue have prevented California from providing the Plaintiffs and the Proposed
22   Class with emergency nutrition assistance as Congress intended.
23
24                                 THIRD CLAIM FOR RELIEF
                         Declaratory Relief Pursuant to 28 U.S.C. §§ 2201-02
25                             Against Defendants USDA and Perdue
26          80.      Plaintiffs re-allege and incorporate by reference the allegations in the
27   preceding paragraphs as if set forth fully herein.
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                  17
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 19 of 20




 1           81.      Under 28 U.S.C. § 2201, this Court has authority to issue a judgment
 2   declaring the rights of the parties.
 3           82.      An actual controversy exists between Plaintiffs and the Proposed Class and
 4   Defendants. Defendants’ interpretation of section 2302(a)(1) of the Families First Act denies
 5   Plaintiffs and the Proposed Class emergency allotments of SNAP benefits. Defendants’
 6   interpretation contradicts the language of section 2302(a)(1), is arbitrary and capricious, and
 7   violates the Administrative Procedure Act, 5 U.S.C. § 706(2)(A), (C). Defendants contend
 8   that their actions are lawful.

 9
10                                          PRAYER FOR RELIEF
11   WHEREFORE, Plaintiffs request that the Court:
12           1.       Take jurisdiction of this case;
13           2.       Certify this action as a class action pursuant to Rule 23(b)(2) of the Federal
14   Rules of Civil Procedure;
15           3.       Preliminarily and permanently enjoin Defendants from denying any otherwise
16   appropriate request from California under section 2302(a)(1) of the Families First
17   Coronavirus Response Act because it provides emergency Supplemental Nutrition Assistance
18   Program allotments to households receiving the maximum monthly benefit amount;
19           4.       Declare that Defendants’ policy and practice of denying otherwise appropriate
20   requests from California under section 2302(a)(1) of the Families First Coronavirus
21   Response Act because they provide emergency Supplemental Nutrition Assistance Program
22   allotments to households receiving the maximum monthly benefit amount violates the
23   Families First Coronavirus Response Act and the Administrative Procedure Act, 5 U.S.C.
24   § 500 et seq.;
25           5.       Award Plaintiffs their litigation costs and reasonable attorneys’ fees, as
26   appropriate; and
27   //
28   //
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                    18
          Case 4:20-cv-03454-HSG Document 1 Filed 05/21/20 Page 20 of 20




 1          6.      Grant such other and further relief as the Court may deem just and proper.
 2
 3   Dated: May 21, 2020                          Respectfully submitted,
 4
 5                                                LINDSAY NAKO
                                                  Impact Fund
 6
 7
                                                  ALEXANDER PRIETO
 8                                                Western Center on Law and Poverty
 9                                                Attorneys for Plaintiffs and the Plaintiff Class

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CLASS ACTION COMPLAINT [CASE NO. 3:20-cv-3454]                                                  19
